Citation Nr: 0618283	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to March 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in September 
2004 and March 2006.


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in a December 2001 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  The veteran 
was also sent subsequent VCAA letter in January, March and 
December 2005.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2001, which was prior to 
the May 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
personnel and service medical records, private treatment 
records, VA treatment records and VA examination reports.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

On remand, the veteran was afforded a VA examination in 
December 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The veteran claims that while in service he was stationed on 
the USS Meeker County, which provided support to combat 
operations in Vietnam.  The veteran asserts that several 
times the ship came under mortar and rocket fire while 
beached.  He recounted one incident at night where they had 
to search for enemy divers that were trying to blowup the 
ship.  

Even though the veteran served in Vietnam, there is no 
evidence in the record that the veteran served in combat.  
The veteran did not receive a combat award.  There is nothing 
in the veteran's service personnel records to show combat.  
As it is not shown the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

Service records document the veteran's assignment on the USS 
Meeker County from 1969 to 1970.  The RO requested 
verification of the veteran's claims with the Center for 
Units Records Search (CURR).  In October 2005, CURR verified 
that the USS Meeker traveled on the Mekong, Bassac and Cua 
Viet Rivers during various periods in 1969 and 1970.  In June 
1970, a Viet Cong swimmer sapper team placed a 40 pound 
explosive charge against the USS Meeker County's hull at a 
point where an explosion would have caused crippling damage 
to the ship and certain casualties to members of the crew.  
Attackers were taken under fire, but escaped.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred. Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the CURR report of Viet Cong 
attempting to blow up the ship,  the Board finds that the 
claimed stressor of this incident has been verified.

The Board now turns to whether there is a medical diagnosis 
of PTSD.  April 2002 VA treatment records do refer to a 
diagnosis of PTSD.  Specifically, one treatment record stated 
that as the veteran became more comfortable on the unit, he 
began disclosing more details of his war trauma, which met 
the criteria for PTSD.  VA outpatient treatment records from 
2002 to November 2005 showed a history of PTSD and a 
diagnosis of possible PTSD. 

The veteran was afforded a VA examination in September 2003.  
The examiner reviewed the claims file and medical records.  
The examiner opined that it was likely that the veteran had 
an element of post-traumatic stress disorder related to 
wartime experiences in Vietnam.  However, the diagnosis was 
alcohol dependence, alcohol related disorder, not otherwise 
specified, depressive disorder, not otherwise specified, and 
post traumatic stress disorder by history.  On remand, the 
veteran was afforded another VA examination in December 2005.  
Again the claims file was reviewed.  This VA examiner stated 
that the veteran's primary disability was alcoholism, not 
PTSD.  He also stated that the veteran gave a vague 
description of some symptoms of PTSD, but he felt that there 
was only weak evidence that the veteran suffered from PTSD.  
The primary diagnosis was alcohol dependence. 

After reviewing the evidence, the Board must conclude that 
the veteran does not suffer from PTSD.  The two VA 
examination reports should be assigned more weight than the 
outpatient records since the examiners not only reviewed the 
claims file, but also examined the veteran for the express 
purpose of ascertaining whether or not a medical diagnosis of 
PTSD is warranted.  Both examiners were aware of the 
veteran's assignments and duties in Vietnam, and as noted 
above, certain stressors have in fact been corroborated.  
However, after examining the veteran, the examiners were able 
to render a diagnosis of PTSD.  They did acknowledge that 
certain PTSD traits did appear to be exhibited, but they did 
not list PTSD as a current diagnosis.  The reference to 
"history of PTSD" is not, in the Board's view, an actual 
diagnosis of current PTSD.  In sum, the Board finds that the 
preponderance of the competent evidence of record is against 
a finding that there is the required medical diagnosis of 
current PTSD.  Should a medical diagnosis of PTSD be rendered 
in the future, the veteran may always request that his claim 
be reopened. 


ORDER

Entitlement to service connection for PTSD is not warranted.  
The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


